Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
April Summerlin appeals the district court’s order granting summary judgment to the Commissioner in this action challenging the denial of disability insurance benefits and supplemental security income. *635We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Summerlin v. Comm’r of Social Security, No. 1:08-cv-00148-LHT, 2009 WL 2767123 (W.D.N.C. Aug. 27, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.